Citation Nr: 0836807	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-05 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for gout.

2.  Entitlement to an initial disability rating in excess of 
10 percent for exercise-induced asthma.

3.  Entitlement to service connection for Raynaud's 
phenomenon. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from November 1977 to November 
2003. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the claims.

The issues of entitlement to an initial compensable rating 
for gout and entitlement to an initial rating in excess of 10 
percent for exercise-induced asthma are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

There is no medical evidence of a current diagnosis of 
Raynaud's phenomenon.


CONCLUSION OF LAW

Raynaud's phenomenon was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the veteran in January 2004 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in November 2006, the 
regional office provided the veteran with notice as to what 
type of information and evidence was needed to establish a 
disability rating and the possible effective date of the 
benefits.  The regional office successfully completed the 
notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained service medical records, and Naval Hospital records.  
Therefore, the available medical evidence and records have 
been obtained in order to make an adequate determination.

Neither the veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to Service Connection for Raynaud's 
Phenomenon

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  In order to prevail on 
the issue of service connection on the merits, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

The veteran is claiming entitlement to service connection for 
Raynaud's phenomenon.  He asserts that he experienced 
symptoms of this disability throughout service, and that he 
has been told he has Raynaud's phenomenon.

Service medical records have been reviewed.  The records do 
reflect several consultations for pain in the joints of the 
fingers, and also tingling and numbness.  Specifically, in 
March 1996, numbness and tingling of the toes and hands were 
noted, and the veteran was referred for evaluation of 
possible Raynaud's phenomenon.  However, the remainder of the 
service medical records do not contain a diagnosis or any 
treatment of this disability.  In a medical examination 
report from August 2003, the veteran noted numbness in toes 
and fingers, which he self-described as Raynaud's phenomenon.  
However, the record does not contain any medical diagnosis of 
this disability. 

Post-service medical records also do not reveal any current 
diagnosis, treatment, or symptoms of Raynaud's phenomenon.

Where the medical evidence establishes that a veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  There is no 
current diagnosis of Raynaud's phenomenon.  Additionally, 
post-service medical records are silent as to any additional 
symptoms or treatment of this disorder.  In the absence of a 
diagnosis of Raynaud's phenomenon, the other elements of 
service connection for this claim need not be addressed and 
the claim for service connection must be denied.

In reaching this conclusion, the Board considered the 
veteran's arguments in support of his assertions that he 
suffers from Raynaud's phenomenon, and that this condition is 
related to service.  However, the veteran's opinion alone 
cannot create the link between his current symptoms and 
experiences during service.  Where the determinative issue 
requires a medical diagnosis or etiological opinion, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The veteran has asked for a VA examination for Raynaud's 
phenomenon.  However, the Board finds that the evidence, 
which reveals that the veteran does not have a current 
diagnosis of this disability and does not reflect competent 
evidence showing a nexus between service and the disorder at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  As post-service medical 
records provide no basis to grant this claim, the Board finds 
no basis for a VA examination or medical opinion to be 
obtained.

A VA examination or opinion is necessary if the evidence of 
record: (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but d) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 C.F.R. § 3.159 (2007); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Simply stated, the standards of 
McLendon do not apply to this claim because there is no 
competent medical evidence that the claimant has a current 
diagnosis of Raynaud's phenomenon.  Furthermore, a general VA 
examination was afforded to the veteran in April 2004, with a 
specific notation to examine the veteran for Raynaud's 
phenomenon, and no diagnosis of this disability was made.

The veteran additionally states in a letter dated March 2005, 
that sometimes his symptoms of Raynaud's phenomenon were 
checked as Gulf War Syndrome along with his asthma issues.  
However, in the Gulf War Illness examination from October 
1994, there is no mention of the symptoms the veteran states 
he experiences, such as tingling of toes and fingers, or of 
the veteran's fingers turning purple and feeling like ice.

Thus, as there is no current diagnosis of Raynaud's 
phenomenon, the Board finds that the veteran's claim for 
service connection for this disability must be denied.


ORDER

Service connection for Raynaud's phenomenon is denied.


REMAND

A remand is necessary for additional development before 
adjudication of the veteran's remaining claims for an initial 
compensable rating for gout and an initial rating in excess 
of 10 percent for exercise-induced asthma can take place.

A VA examination is necessary in order to properly rate the 
veteran's gout and the pertinent rating criteria must be 
provided to the VA examiner.  Gout is rated under Diagnostic 
Code 5002 and while the veteran has undergone a VA 
examination in April 2004, it did not provide findings in 
accordance with the rating criteria of this diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5002 (2007).  It is 
unknown, for example, whether the veteran's gout is 
manifested by constitutional symptomatology, weight loss, 
anemia, or limitation of motion.  

The veteran states that he has lost about 25 percent of 
normal full range motion in his toes, ankles, and knees.  
However, objective medical evidence is needed to establish an 
appropriate rating using the criteria assigned.  The April 
2004 VA examination noted the veteran's bilateral first toes 
have mild edema and erythema and were nontender at the time 
of examination.  However, no range of motion was noted.

In short, the specific symptomatology associated with the 
veteran's gout and its current status, informed by the 
pertinent rating criteria, must be identified before this 
disability can be rated. 

Additionally, a VA examination is necessary in order to 
properly rate the veteran's exercise-induced asthma, and the 
pertinent rating criteria must be provided to the VA 
examiner.  Asthma is rated under Diagnostic Code 6602 and 
while the veteran has undergone a VA examination, it did not 
provide findings in accordance with the rating criteria of 
this diagnostic code.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(2007).  Forced Expiratory Volume in one second (FEV-1) and 
the ratio of FEV-1 to Forced Vital Capacity (FVC) results are 
unknown.

The veteran states that he is currently taking a 
corticosteroid daily.  However, objective medical evidence is 
needed to establish an appropriate rating using the criteria 
assigned.  The April 2004 VA examination contains no medical 
evidence of pulmonary function tests, of the frequency of 
visits to a physician for treatment, or of the frequency or 
type of medication currently taken by the veteran for his 
asthma.

In short, the specific symptomatology associated with the 
veteran's asthma and its current status, informed by the 
pertinent rating criteria, must be identified before this 
disability can be rated.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination in order to determine the 
severity of his gout.  The examiner 
should identify and completely describe 
all current symptomatology, 
specifically any loss of range of 
motion in the veteran's knees, ankles, 
and toes.  

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria, specifically Diagnostic Code 
5002, must be provided to the examiner.  
All indicated tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail.  

2.  Schedule the veteran for a 
respiratory examination.  The 
examination should address the severity 
of the veteran's asthma.  The examiner 
should arrange for pulmonary function 
studies to be accomplished, with FEV-1 
and FEV-1/FVC results required by the 
rating schedule (38 C.F.R. § 4.97, 
Diagnostic Code 6602).  The examiner 
should comment on the veteran's effort.  
If any of these particular test results 
cannot be obtained, the examiner must 
provide an explanation.  

The examiner must also report on 
whether the veteran requires 
inhalational or oral bronchodilator 
therapy, or inhalational anti-
inflammatory medication, and if so, 
whether the use of such therapy is 
intermittent or daily.  

Furthermore, the examiner must indicate 
whether the veteran requires at least 
monthly visits to a physician for 
required care of asthmatic 
exacerbations, or; intermittent (at 
least three per year) courses of 
systemic (oral or parenteral) 
corticosteroids, or; the veteran 
suffers more than one asthmatic attack 
per week with episodes of respiratory 
failure; or requires daily use of 
systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive 
medications.  

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria, specifically Diagnostic Code 
6602, must be provided to the examiner.  
All indicated tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.


3.  The RO should review the 
examination reports to determine if 
they are in compliance with this 
REMAND.  If any report is deficient in 
any manner, it should be returned, 
along with the claims file, for 
immediate corrective action.

4.  After all of the above actions have 
been completed, and the veteran has 
been given adequate time to respond, 
readjudicate his claims.  If the claims 
remain denied, issue to the veteran a 
supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.

The veteran is hereby notified that it is his responsibility 
to report for the examinations scheduled in connection with 
this REMAND and to cooperate in the development of his case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


